UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of Earliest Event Reported): June 6, 2011 VOICESERVE, INC. (Exact name of registrant as specified in Charter) Delaware 000-51882 N/A (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Grosvenor House, 1 High Street Middlesex HA8 7TA England (Address of Principal Executive Offices) Tel. No.: +44-208-136-6000 (Issuer Telephone number) (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On July 7, 2011, representatives of Voiceserve, Inc. (the “Company”) held a 2011 Year End Earnings Conference Call (the “Earnings Call”) with investors. The transcript of the Earnings Call is attached hereto as Exhibit 99.1. The information contained in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall it be incorporated by reference into a filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Transcript of 2010 Year End Earnings Conference Call of Voiceserve, Inc., held on July 7, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. VOICESERVE, INC. Date:July 8, 2011 By: /s/ Michael Bibelman Michael Bibelman Chief Executive Officer
